DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 14, 2020. Amendments to claims 1-3, 6, 8, 17, 18 and 25 have been entered. Claims 1-12 and 15-26 are pending, of which claims 9-12, 15-16, 19-20 and 26 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the withdrawn claim 26 in their reply to this Office action. Claims 1-8, 17, 18 and 21-25 have been examined. The objections to the Specification, rejections and response to arguments are stated below. 

Specification

2.    The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


3.    The specification is objected to under 35 U.S.C. § 112 (a) as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed.
          The test to be applied under the written description portion of 35 U.S.C. § 112 (a), is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of later claimed subject matter. Vas-Cat,  Inc. v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied  (.Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).
          Claims 1 and 17 include the limitations “wherein the ATM is associated with an entity different from the third-party entity; 
	receiving, via a user interface of the ATM, an account selection from among user account options comprising an ATM-associated account and a user account associated with the third-party service; 
	wherein the account selection comprises the user account associated with the third-party service; 
	receiving credentials for the user account via third-party application; 
	receiving an account authentication from the third-party service where the credentials match the user account; 
	wherein the account authentication enables the API to control the one or more peripherals; 
	providing, to the user via the user interface, an indication that the third-party application is available for use on the system; 
	receiving one or more inputs to the third-party application based on user selection in the third-party application; 
	communicating the one or more inputs to a service system of the third-party service via a network; 
	receiving an operation request from the service system based on the one or more inputs; 
	wherein the operation request is configured to utilize the API to control the one or more peripherals of the ATM using a predefined protocol; 
and the account authentication; 
	applying a cash deposit amount of the deposit of cash directly to the user account associated with the third-party service” (emphasis added). 
	However, the specification does not provide a written description disclosure to support the claimed limitations of “wherein the ATM is associated with an entity different from the third-party entity; 
	receiving, via a user interface of the ATM, an account selection from among user account options comprising an ATM-associated account and a user account associated with the third-party service; 
	wherein the account selection comprises the user account associated with the third-party service; 
	receiving credentials for the user account via third-party application; 
	receiving an account authentication from the third-party service where the credentials match the user account; 
	wherein the account authentication enables the API to control the one or more peripherals; 
	providing, to the user via the user interface, an indication that the third-party application is available for use on the system; 
	receiving one or more inputs to the third-party application based on user selection in the third-party application; 
	communicating the one or more inputs to a service system of the third-party service via a network; 
	receiving an operation request from the service system based on the one or more inputs; 
	wherein the operation request is configured to utilize the API to control the one or more peripherals of the ATM using a predefined protocol; 
	controlling, by the third-party application and via the API, the cash deposit mechanism to receive a deposit of cash according to the operation and the account authentication; 
	applying a cash deposit amount of the deposit of cash directly to the user account associated with the third-party service”. 
	
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


5.	Claims 1-8, 17, 18 and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 17 are rejected under 35 U.S.C. § 112 (a), because the specification does not provide a written description disclosure to support the claimed limitations as discussed in the objections to specification above. Similar reasoning and logic apply to the dependent claims. Dependent claims are also rejected by way of dependency on a rejected independent claim. 
Examiner’s note: In order to overcome the objections and rejections discussed above, the Applicants may show the specific portions of the Specification that discloses the limitations in question or the Applicants may delete the limitations objected to.  

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1-8, 17, 18 and 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claims 1 and 17 recite the limitation “controlling, by the third-part application and via the API, a printer to print a receipt of the purchase of the good or the service at the ATM for the user” (emphasis added). The emphasized portion of the limitation lacks antecedent basis. In view of these ambiguities the scope of the claim is unclear.
	Dependent claims are rejected based on similar reasoning and by virtue of dependency on a rejected claim. 
Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-8, 17, 18 and 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of applying to a cash deposit amount of the deposit of cash directly to the user account associated with the third-party service, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as commercial interactions including creating and fulfilling contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 	
Analysis
Step 1: In the instant case, claim 1 is directed to a method (process). 
	Step 2A – Prong one: The limitations of “installing on an operating system of an automated teller machine (ATM), by a processor of the ATM, a third-party application associated with a third-party service of a third-party entity, the ATM including an application programming interface (API) and one or more peripherals accessible by the third-party application via the API, the one or more peripherals including a cash deposit mechanism; 
		wherein the ATM is associated with an entity different from the third-party entity; 
	receiving, by the processor via a user interface of the ATM, an account selection from among user account options comprising an ATM-associated account and a user account associated with the third-party service; 
		wherein the account selection comprises the user account associated with the third-party service; 
	receiving, by the processor, credentials for the user account via the third-party application; 
	receiving, by the processor, an account authentication from the third-party service where the credentials match the user account; 
		wherein the account authentication enables the API to control the one or more peripherals; 
	providing, by the processor, on the user interface of the ATM, an indication that the third-party application is available to be accessed on the ATM; 
	receiving, by the processor, one or more inputs to the third-party application based on user selection in the third-party application; 
	communicating, by the processor, the one or more inputs to a service system of the third- party service via a network; 
	receiving, by the processor, an operation request from the service system based on the one or more inputs; wherein the operation request is configured to utilize the API to control the one or more peripherals of the ATM using a predefined protocol; 
	controlling, by the processor, by the third-party application and via the API, the cash deposit mechanism to receive a deposit of cash according to the operation and the account authentication; 
	applying, by the processor, to a cash deposit amount of the deposit of cash directly to the user account associated with the third-party service; 
	controlling, by the processor, by the third-part application and via the API, a printer to print a receipt of the purchase of the good or the service at the ATM for the user” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including creating and fulfilling contracts. That is, other than, ATM with a memory and cash deposit mechanism, a user interface, a printer, a third-party application and a processor, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The third-party application is broadly interpreted to include generic software suitably programmed to perform the associated functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an ATM with a memory and cash deposit mechanism, a user interface and a processor to perform all the steps. The third-party application and the application-programming interface (API) are broadly interpreted to be generic software suitably programmed to perform their respective functions. This is similar to installing apps on a computer or a mobile device to perform certain functions. A plain reading of Figures 1 and 5 and associated descriptions in paragraphs [002], [012] – [021] and [063] – [064] of the Applicant’s Specification reveals that the ATM may be a generic ATM. The one or more peripherals including a cash deposit mechanism and printer are generic ATM components. The types of user interface recited in the claim are generic ATM interfaces. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a third-party application and the API to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claim 17 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-8, 18 and 21-25, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-3, the steps “further comprising: determining, by the third-party application, the cash deposit amount of the deposited cash is less than an amount required; prompting, on the user interface of the ATM, the user to select an account for providing a remaining portion of the amount required in response to the cash deposit amount of the deposited cash being less than the amount required; and accessing the account selected by the user to obtain the remaining portion of the amount required for the purchase; further comprising: receiving, from the service system, a receipt in response to completing a purchase; and displaying, on the user interface of the ATM, the receipt” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. Specifying the criteria and rules for processing the transaction only refines the abstract idea further.	
	In claims 4-5, the steps “wherein the one or more peripherals are accessed by the user based on the ATM authentication and without performing a subsequent authentication; wherein the API restricts the third-party application from accessing information of a financial account associated with the user during the purchase” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. Specifying rules for processing the transaction only refines the abstract idea further.	
In claims 6-7, the steps “wherein the operation to make a purchase includes requesting the service requiring a location of the ATM, and wherein accessing, by the third-party application and via the API, the one or more peripherals of the ATM further includes accessing a data store or a Global positioning system (GPS) component to obtain the location of the ATM; wherein requesting the service requiring the location of the ATM includes requesting a ridesharing service” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. Accessing data stores/providers, specifying and facilitating the types of permitted business transactions, receiving confirmations are activities that only refine the abstract idea further. Also, additional elements of a GPS component and/or the GPS data store recited in the claim are generic computer components. These additional elements performing their traditional functions are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
	In claim 8, the steps “further comprising: sending, to the service system associated with the third-party service, the location information; receiving, from the service system, a confirmation that a vehicle has been dispatched to the location of the ATM; and displaying, on the user interface of the ATM, the confirmation” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. Sending information and receiving confirmations are activities that only refine the abstract idea further.
In claim 18, the steps “wherein the system further comprises: a Global positioning system (GPS) component or a data store providing a location of the system via the API, wherein the operation includes requesting a ridesharing service; and wherein the operations performed by the processor further comprises: accessing, by the third-party application and via the API, the GPS component or the data store to obtain the location of the system; sending, to the service system associated with the ridesharing service, the location information; receiving, from the service system, a confirmation that a vehicle has been dispatched to the location of the system; and displaying, on the user interface, the confirmation” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. Accessing data stores/providers, specifying and facilitating the types of permitted business transactions, receiving confirmations are activities that only refine the abstract idea further. Also, additional elements of a GPS component and/or the GPS data store recited in the claim are generic computer components. These additional elements, performing their traditional functions, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
	In claims 21-25, the steps “wherein the user is authenticated regardless of whether the user has an account with the ATM or a financial institution that is accessible via the ATM; wherein the user is authenticated regardless of whether the user possesses a debit card or a credit card, that is configured to access the ATM; wherein the user does not have a credit card;  wherein the user does not have a bank account; wherein the user is able to complete a purchase from an online retail application at the ATM via the third party application without presenting bank account information or credit card information to the ATM or to the online retail application” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions. Specifying the rules for authentication and describing the data used for authentication to complete the transaction are activities that only refine the abstract idea further.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
10.	In response to Applicants’ assertion on pages 12-16 of the remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details repeated here. 
In Step 2B of the analysis under 2019 PEG, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a third-party application and the API to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible. 
The Examiner does not see the parallel between the Applicants claims and Claim 2 of Example 35 (Claim 2 hereafter). Claim 2 recites a method of conducting a secure automated teller transaction comprising a series of steps of obtaining customer‐specific information, comparing the obtained customer‐specific information with customer information from the financial institution to authenticate the customer’s identity, and determining whether the transaction should proceed when a match from the analysis verifies the authenticity of the customer’s identity. In addition to the steps that describe the abstract idea of preventing fraud through identity verification, the claim recites the additional limitations of obtaining customer‐specific information from a bank card, a processor comparing data, generating a random code and transmitting it to the customer’s mobile communication device, and the processor reading an image that was generated by the customer’s mobile communication device in response to receipt of the random code, where the image includes encrypted code data. The encrypted code data from the image is then used by the processor to verify the customer’s identity by decrypting the code data and analyzing the decrypted code data. The combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) represent an improvement in technology of securely verifying the customer’s identity. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bankcards and ATMs (e.g., the use of stolen or “skimmed” bankcards and/or customer information to perform unauthorized transactions). The additional limitations in claim 2 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention. The combination of steps represent an improvement in technology. In other words, the invention in claim 2 is a technological solution to a technological problem. Hence, claim 2 is Patent eligible under 35 USC 101.
	On the other hand, the Applicant’s invention may be considered an improvement in the abstract idea of applying to a cash deposit amount of the deposit of cash directly to the user account associated with the third-party service. The steps in the claim and those recited on pages 14-15 of the response relate to business decisions to authenticate an account. At best, these steps may be considered an improvement in the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. Unlike claim 2, which includes improvements in technology by “obtaining customer‐specific information from a bank card, a processor comparing data, generating a random code and transmitting it to the customer’s mobile communication device, and the processor reading an image that was generated by the customer’s mobile communication device in response to receipt of the random code, where the image includes encrypted code data, …the encrypted code data from the image is then used by the processor to verify the customer’s identity by decrypting the code data and analyzing the decrypted code data” there is no such improvement in technology in the Applicant’s invention. 
Authenticating user access to an ATM using third-party accounts rather than an account with the financial institution that operates the ATM is a business decision. The invention in claim 2 was a technological solution to a technological problem. Whereas, the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
	One of the ways of identifying if any of the additional elements recited in the pending claims are well-understood, routine, or conventional activity is using the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). 
The Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are one or more peripherals including a cash deposit mechanism and a printer, third-party application and the application-programming interface (API) and a processor. A plain reading of Figures 1 and 5 and associated descriptions in paragraphs [002], [012] – [021] and [063] – [064] of the Applicant’s Specification reveals that the ATM may be a generic ATM. The third-party application and the application-programming interface (API) are interpreted to be generic software suitably programmed to perform their respective functions. This is similar to installing apps on a computer or a mobile device to perform certain functions. This is routine and conventional in the computer industry. The one or more peripherals including a cash deposit mechanism and a printer are also generic ATM components. The types of user interface recited in the claim are generic ATM interfaces. The processor in all the steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims or the Applicants’ specification that any specialized hardware or other inventive computer components are required. Programming a generic ATM to perform certain functions does not convert a generic ATM to particular machine. The fact that the software program was developed by a third party does not convert a generic ATM to particular machine. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. That did not convert the computer system into a particular machine nor did it make the claims in Alice patent eligible. The fact that a general purpose ATM, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.
	In Summary, the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. In the instant application, the generic ATM is used in its normal, expected, and routine manner. The claims of the instant case employ a generic application suitably programmed to perform the claimed functions. Using a third party application to suitably program the ATM to perform certain functions does not transform a generic ATM into a particular machine. The claims contain little more than a directive to “use the computer” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). In light of the 2019 PEG, the features recited in the claims are not considered improvements in computer technology or technical field. The computer (ATM) is merely a platform on which the abstract idea is implemented. For all these reasons, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For all these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Tonini, William (US Pub. 20200090166 A1) discloses methods and systems for conducting a cardless transaction with a financial transaction machine or a POS device. A customer requests a cardless withdrawal or cardless deposit from one of her/his accounts using the mobile application. Alternatively, a cardless transaction may be selected at a merchant. The customer receives a one-time use code in the mobile application, that is valid for a length of time. The customer proceeds to an appropriate financial transaction machine or a merchant's POS device and selects a designated menu option from an interface to conduct the desired cardless transaction. The customer is requested to enter the code to conduct the transaction. Upon successful validation of the code, the requested transaction is conducted, the code is marked as used by the system, the account is updated, and a notification is sent to the mobile application. 
	(b) Irudayam et al. (US Pub. 20170236101 A1) discloses an automated banking machine operates to cause financial transfers responsive at least in part to data read from data bearing records. The automated banking machine includes a card reader that is operative to read card data corresponding to financial accounts from user cards. The card data is linked in at least one data store to data indicating that the card data corresponds to a financial account that is authorized to be used to conduct at least one transaction through use of the automated banking machine. Data corresponding to a financial account can also be linked to a mobile wireless device so as to enable financial transfers by authorized users of such accounts. 
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

April 11, 2021